UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2440


JAMES H. CHANCEY, JR.,

                      Plaintiff – Appellant,

          v.

NORTH AMERICAN TRADE SCHOOLS, INCORPORATED; MATT DALY; EFC
TRADE, INCORPORATED, IV,

                      Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-00032-WDQ)


Submitted:   July 21, 2011                 Decided:   August 11, 2011


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Chancey, Jr., Appellant Pro Se. Thomas Hermann Strong,
VENABLE, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James H. Chancey, Jr., appeals the district court’s

order granting the defendants’ motion for summary judgment in

this employment discrimination action.          We affirm.

             With respect to Chancey’s claim of race discrimination

under Title VII of the Civil Rights Act of 1964, as amended, and

his claim of retaliatory discharge, in violation of Title VII

and 42 U.S.C.      § 1981     (2006),   we review the district court’s

grant of summary judgment de novo, viewing the facts and drawing

reasonable inferences therefrom in the light most favorable to

the non-moving party.         Bonds v. Leavitt, 629 F.3d 369, 380 (4th

Cir.) petition for cert. filed, 79 U.S.L.W. 3686 (May 31, 2011).

We   have    reviewed   the   record    and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Chancey v. N. Am. Trade Sch. Inc., No. 1:10-cv-00032-WDQ

(D. Md. Nov. 17, 2010).

             We deny as moot appellee’s motion to strike filed in

this court.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid in the decisional

process.



                                                                   AFFIRMED



                                        2